In the
                        Court of Appeals
                Second Appellate District of Texas
                         at Fort Worth
                               No. 02-20-00058-CV

WELLS FARGO, N.A., Appellant           §    On Appeal from the 89th District
                                            Court
V.                                     §
                                            of Wichita County (161,100-C)
LAWRENCE C. CLOWER, ELIZABETH          §
ANN CLOWER, JOHN LAWRENCE                   September 16, 2021
CLOWER, J.C. (A                        §
MINOR CHILD), JO EMILY THORNTON,            Memorandum Opinion by Chief
JAMES C. BROCCHINI, JULIA A.           §    Justice Sudderth
BERNAL, MARY
C. RICHTER, AUDREY L. BERNAL,
GINA C. DEJARNETTE, SAMANTHA J.
RICHTER, JOHN
C. CLOWER, TINA M. CLOWER, AS
INDEPENDENT EXECUTOR OF THE
ESTATE OF JOHN C. CLOWER,
ELIZABETH LARUE ULLMAN, SUSAN
MARIE DANIELS, JEFFREY CLARKSON
CLOWER, BRENTON ULLMAN, JULIE
CHRISTINE CLOWER, J.C. (A MINOR
CHILD), J.C. (A
MINOR CHILD), C.C. (A MINOR
CHILD), Appellees
                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed and the case is remanded to the trial court for further proceedings

consistent with this opinion.

      It is further ordered that appellees Lawrence C. Clower, Elizabeth Ann Clower,

John Lawrence Clower, J.C. (A Minor Child), Jo Emily Thornton, James C. Brocchini,

Julia A. Bernal, Mary C. Richter, Audrey L. Bernal, Gina C. Dejarnette, Samantha J.

Richter, John C. Clower, Tina M. Clower, as Independent Executor of the Estate of

John C. Clower, Elizabeth LaRue Ullman, Susan Marie Daniels, Jeffrey Clarkson

Clower, Brenton Ullman, Julie Christine Clower, J.C. (a Minor Child), J.C. (a Minor

Child), C.C. (a Minor Child) shall pay all of the costs of this appeal, for which let

execution issue.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By _/s/ Bonnie Sudderth_________________
                                        Chief Justice Bonnie Sudderth